Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (together with Exhibit A, the “Agreement”) is entered
into effective as of May 22, 2013 (the “Effective Date”), by and among
Streamline Health Solutions, Inc., a Delaware corporation with its headquarters
in Atlanta, Georgia (the “Company”), and Nicholas A. Meeks (“Executive”).

 

RECITALS:

 

WHEREAS, Executive is currently employed by the Company as its Vice President,
Financial Planning, and the Company and Executive desire to enter into an
employment agreement providing for Executive’s continued employment in a
different capacity, as provided in this Agreement; and

 

WHEREAS, the Company and Executive hereby agree that Executive shall serve as a
Senior Vice President, Chief Financial Officer and Secretary (“CFO”) of the
Company pursuant to the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:

 

1.                                      EMPLOYMENT

 

The Company hereby agrees to continue to employ Executive, and Executive, in
consideration of such employment and other consideration set forth herein,
hereby agrees to continue employment, upon the terms and conditions set forth
herein.

 

2.                                      POSITION AND DUTIES

 

During the Term (as defined in Section 10) of this Agreement, Executive shall be
employed as CFO of the Company and may also serve as an officer or director of
affiliates of the Company for no additional compensation, as part of Executive’s
services to the Company hereunder.  While employed hereunder, Executive shall do
all things necessary, legal and incident to the above position, and otherwise
shall perform such executive-level functions, as the Chief Executive Officer
(the “CEO”) of the Company, to whom Executive shall report, or the Board of
Directors of the Company (the “Board”) may establish from time to time.

 

3.                                      COMPENSATION AND BENEFITS

 

Subject to such modifications as may be contemplated by Exhibit A and approved
from time to time by the Board or the Compensation Committee of the Board (the
“Committee”), and unless otherwise consented to by Executive, Executive shall
receive the compensation and benefits listed on the attached Exhibit A, which is
incorporated herein and expressly made a part of this Agreement.  Such
compensation and benefits shall be paid and provided by the Company in
accordance with the Company’s regular payroll, compensation and benefits
policies.

 

4.                                      EXPENSES

 

The Company shall pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement,

 

--------------------------------------------------------------------------------


 

including the presentation of expense statements or receipts or such other
supporting documentation as the Company may reasonably require.  All expenses
eligible for reimbursements in connection with the Executive’s employment with
the Company must be incurred by Executive during the term of employment and must
be in accordance with the Company’s expense reimbursement policies.  The amount
of reimbursable expenses incurred in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year.  Each category of
reimbursement shall be paid as soon as administratively practicable, but in no
event shall any such reimbursement be paid after the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  No
right to reimbursement is subject to liquidation or exchange for other benefits.

 

5.                                      BINDING AGREEMENT

 

The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on behalf of the Company, has the full right
and authority to enter into this Agreement and to perform all of the Company’s
obligations hereunder.

 

6.                                      OUTSIDE EMPLOYMENT

 

Executive shall devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position with the Company, and shall not have
any other employment with any other enterprise or substantial responsibility for
any enterprise which would be inconsistent with Executive’s duty to devote
Executive’s full time and attention to Company matters; provided, however, that
the foregoing shall not prevent Executive from participation in any charitable
or civic organization or, subject to CEO consent, which consent will not be
unreasonably withheld, from service in a non-executive capacity on the boards of
directors of up to two other companies that does not interfere with Executive’s
performance of the duties and responsibilities to be performed by Executive
under this Agreement.

 

7.                                      CONFIDENTIAL INFORMATION AND TRADE
SECRETS

 

The Company is in the business of providing solutions, including comprehensive
suites of health information solutions relating to enterprise content
management, computer assisted coding, business analytics and integrated workflow
systems, that help hospitals, physician groups and other healthcare
organizations improve efficiencies and business processes across the enterprise
to enhance and protect revenues, offering a flexible, customizable way to
optimize the clinical and financial performance of any healthcare organization
(the “Business”).

 

For the purpose of this Agreement, “Confidential Information” shall mean any
written or unwritten information which relates to and/or is used in the
Company’s Business (including, without limitation, the Company’s services,
processes, patents, systems, equipment, creations, designs, formats,
programming, discoveries, inventions, improvements, computer programs, data kept
on computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business (including any
information about the identity of the Company’s customers or suppliers and
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans or any
other Confidential Information, which the Company deems confidential and
proprietary and which is generally not known to others outside the Company and
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the

 

2

--------------------------------------------------------------------------------


 

Company in the conduct of its business — regardless of when and by whom such
information was developed or acquired, and regardless of whether any of these
are described in writing, reduced to practice, copyrightable or considered
copyrightable, patentable or considered patentable; provided, however, that
“Confidential Information” shall not include general industry information or
information which is publicly available or is otherwise in the public domain
without breach of this Agreement, information which Executive has lawfully
acquired from a source other than through his employment with the Company, or
information which is required to be disclosed pursuant to any law, regulation or
rule of any governmental body or authority or court order (in which event
Executive shall immediately notify the Company of such requirement or order so
as to give the Company an opportunity to seek a protective order or other manner
of protection prior to production or disclosure of the information).  Executive
acknowledges that Confidential Information is novel and proprietary to and of
considerable value to the Company.

 

Confidential Information shall also include confidential information of third
parties, clients or prospective clients that has been provided to the Company
and/or to Executive in conjunction with Executive’s employment, which
information the Company is obligated to treat as confidential.  Confidential
Information does not include information voluntarily disclosed to the public by
the Company, except where such public disclosure has been made by the Executive
without authorization from the Company, or which has been independently
developed and disclosed by others, or which has otherwise entered the public
domain through lawful means.

 

Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.

 

(a)                                 To the extent that the Confidential
Information rises to the level of a trade secret under applicable law, then
Executive shall, during Executive’s employment and for as long thereafter as the
Confidential Information remains a trade secret (or for the maximum period of
time otherwise allowed under applicable law) protect and maintain the
confidentiality of these trade secrets and refrain from disclosing, copying or
using the trade secrets without the Company’s prior written consent, except as
necessary in Executive’s performance of Executive’s duties while employed with
the Company.

 

(b)                                 To the extent that the Confidential
Information defined above does not rise to the level of a trade secret under
applicable law, Executive shall not, during Executive’s employment and
thereafter for a period of two (2) years, disclose, or cause to be disclosed in
any way, Confidential Information, or any part thereof, to any person, firm,
corporation, association or any other operation or entity, or use the
Confidential Information on Executive’s own behalf, for any reason or purpose
except in the performance of his duties as an employee of the Company. 
Executive further agrees that, during Executive’s employment and thereafter for
a period of two (2) years, Executive will not distribute, or cause to be
distributed, Confidential Information to any third person or permit the
reproduction of Confidential Information, except on behalf of the Company in
Executive’s capacity as an employee of the Company.  Executive shall take all
reasonable care to avoid unauthorized disclosure or use of the Confidential
Information.  Executive agrees that all restrictions contained in this Section 7
are reasonable and valid under the circumstances and hereby waives all defenses
to the strict enforcement thereof by the Company.

 

Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession and/or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information.  Executive does not have,
nor can Executive acquire, any property or other rights in Confidential
Information.

 

3

--------------------------------------------------------------------------------


 

8.                                      PROPERTY OF THE COMPANY

 

All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and shall remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole property of the Company.  The Executive
shall promptly disclose in writing any such matters to the Company but to no
other person without the consent of the Company.  Executive hereby assigns and
agrees to assign all right, title and interest in and to such matters to the
Company.  Executive will, upon request of the Company, execute such assignments
or other instruments and assist the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.

 

9.                                      PROTECTIVE COVENANTS

 

(a)                                 Non-Solicitation of Customers or Clients. 
During Executive’s employment and for a period of two (2) years following the
date of any voluntary or involuntary termination of Executive’s employment for
any reason, Executive agrees not to solicit, directly or by assisting others,
any business from any of the Company’s customers or clients, including actively
sought prospective customers or clients, with whom Executive has had material
contact during Executive’s employment with the Company, for the purpose of
providing products or services that are competitive with those provided by the
Company.  As used in this paragraph, “material contact” means the contact
between Executive and each customer, client or vendor, or potential customer,
client or vendor (i) with whom or which Executive dealt on behalf of the
Company, (ii) whose dealings with the Company were coordinated or supervised by
Executive, (iii) about whom Executive obtained confidential information in the
ordinary course of business as a result of Executive’s association with the
Company, or (iv) who receives products or services authorized by the Company,
the sale or provision of which products or services results or resulted in
compensation, commissions or earnings for Executive within two years prior to
the date of the employee’s termination.

 

(b)                                 Non-Piracy of Employees.  During Executive’s
employment and for a period of two (2) years following the date of any voluntary
or involuntary termination of Executive’s employment for any reason, Executive
covenants and agrees that Executive shall not, directly or indirectly, within
the Territory, as defined below: (i) solicit, recruit or hire (or attempt to
solicit, recruit or hire) or otherwise assist anyone in soliciting, recruiting
or hiring, any employee or independent contractor of the Company who performed
work for the Company within the last year of Executive’s employment with the
Company, or (ii) otherwise encourage, solicit or support any such employee or
independent contractor to leave his or her employment or engagement with the
Company.

 

(c)                                  Non-Compete.  During Executive’s employment
with the Company and for a period of two (2) years following the date of any
voluntary or involuntary termination of Executive’s employment for any reason,
and provided that the Company is not in default of its obligations specified in
Sections 11 and 13 hereof, Executive agrees not to, directly or indirectly,
compete with the Company, as an officer, director, member, principal, partner,
shareholder, owner, manager, supervisor, administrator, employee, consultant or
independent contractor, by working for a competitor to, or engaging in
competition with, the Business, in the Territory, in a capacity in which
Executive performs duties and responsibilities that are the same as or similar
to the duties performed by Executive while employed by the Company, provided

 

4

--------------------------------------------------------------------------------


 

that the foregoing shall not prohibit Executive from owning not more than 5% of
the outstanding stock of a corporation subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The
“Territory” shall be defined to be that geographic area comprised of the
following states in the United States of America and the Canadian provinces of
Quebec and Alberta:

 

Alabama

Alaska

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Hawaii

Idaho

Illinois

 

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

 

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

 

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

 

; provided, however, that the Territory described herein is a good faith
estimate of the geographic area that is now applicable as the area in which the
Company does or will do business during the term of Executive’s employment, and
the Company and Executive agree that this non-compete covenant shall ultimately
be construed to cover only so much of such Territory as relates to the
geographic areas in which the Company does business within the two-year period
preceding termination of Executive’s employment.

 

10.                               TERM

 

Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement shall be for a period beginning on the Effective Date and ending on
May 22, 2014 (the “Initial Term”).  Upon expiration of the Initial Term, this
Agreement shall automatically renew in successive one-year periods (each a
“Renewal Period”), unless Executive or the Company notifies the other party at
least 60 days prior to the end of the Initial Term or the applicable Renewal
Period that this Agreement shall not be renewed.  If this Agreement is renewed
in accordance with this Section 10, each Renewal Period shall be included in the
definition of “Term” for purposes of this Agreement.  Unless waived in writing
by the Company, the requirements of Section 7 (Confidential Information and
Trade Secrets), Section 8 (Property of the Company) and Section 9 (Protective
Covenants) shall survive the expiration or termination of this Agreement or
Executive’s employment for any reason.

 

11.                               TERMINATION

 

(a)                                 Death.  This Agreement and Executive’s
employment hereunder shall be terminated on the death of Executive, effective as
of the date of Executive’s death.  In such event, the Company shall pay to the
estate of Executive the sum of (i) accrued but unpaid base salary earned prior
to Executive’s death (to be paid in accordance with normal practices of the
Company) and (ii) expenses incurred by Executive prior to his death for which
Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and Executive shall be entitled to no severance or other
post-termination benefits.

 

(b)                                 Continued Disability.  This Agreement and
Executive’s employment hereunder may be terminated, at the option of the
Company, upon a Continued Disability (as defined herein) of Executive.

 

5

--------------------------------------------------------------------------------


 

For the purposes of this Agreement, and unless otherwise required under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
“Continued Disability” shall be defined as the inability or incapacity (either
mental or physical) of Executive to continue to perform Executive’s duties
hereunder for a continuous period of one hundred twenty (120) working days, or
if, during any calendar year of the Term hereof because of disability, Executive
shall have been unable to perform Executive’s duties hereunder for a total
period of one hundred eighty (180) working days regardless of whether or not
such days are consecutive. The determination as to whether Executive is unable
to perform the essential functions of Executive’s job shall be made by the Board
or the Committee in its reasonable discretion; provided, however, that if
Executive is not satisfied with the decision of the Board or the Committee,
Executive will submit to examination by three competent physicians who practice
in the metropolitan area in which the Company maintains its principal executive
office, one of whom shall be selected by the Company, another of whom shall be
selected by Executive, with the third to be selected by the physicians so
selected. The determination of a majority of the physicians so selected shall
supersede the determination of the Board or the Committee and shall be final and
conclusive.  In the event of the termination of Executive’s employment due to
Continued Disability, the Company will pay to Executive the sum of (i) accrued
but unpaid base salary earned prior to the date of the Executive’s termination
of employment due to Continued Disability (paid in accordance with the normal
practices of the Company), and (ii) expenses incurred by Executive prior to his
termination of employment for which Executive is entitled to reimbursement under
(and paid in accordance with) Section 4 herein, and Executive shall be entitled
to no severance or other post-termination benefits.

 

(c)                                  Termination by the Company for Good Cause,
by Executive Other Than for Good Reason, or upon Non-Renewal of the Term by
Executive.  Notwithstanding any other provision of this Agreement, the Company
may at any time terminate this Agreement and Executive’s employment hereunder
for Good Cause, Executive may at any time terminate his employment other than
for Good Reason (as defined in Section 11(d) herein), or Executive may notify
the Company that he will not renew the Term.  For this purpose, “Good Cause”
shall include the following: the current use of illegal drugs; conviction of any
crime which involves moral turpitude, fraud or misrepresentation; commission of
any act which would constitute a felony and which adversely impacts the business
or reputation of the Company; fraud; misappropriation or embezzlement of Company
funds or property; willful misconduct or grossly negligent or reckless conduct
which is materially injurious to the reputation, business or business
relationships of the Company; material violation or default on any of the
provisions of this Agreement; or material and continuous failure to meet
reasonable performance criteria or reasonable standards of conduct as
established from time to time by the Board, which failure continues for at least
30 days after written notice from the Company to Executive. Any alleged
termination by the Company for Good Cause shall be delivered in writing to
Executive stating the full basis for such cause along with any notice of such
termination.  If the employment of Executive is terminated by the Company for
Good Cause, if Executive terminates employment for any reason other than for
Good Reason (including, but not limited to, resignation), or if Executive
notifies the Company he will not renew the Term, then, the Company will pay to
Executive the sum of (i) accrued but unpaid salary through the termination date
(paid in accordance with the normal practices of the Company), and (ii) expenses
incurred by Executive prior to his termination date for which Executive is
entitled to reimbursement under (and paid in accordance with) Section 4 herein,
and Executive shall be entitled to no severance or other post-termination
benefits.

 

(d)                                 Termination by the Company without Good
Cause, by Executive for Good Reason, or upon Non-Renewal of the Term by the
Company.  The Company may terminate this Agreement and Executive’s employment at
any time, including for reasons other than Good Cause (as “Good Cause” is
defined in Section 11(c) above), Executive may terminate his employment at any
time, including for Good Reason, or the Company may elect not to renew the
Term.  For the purposes herein, “Good Reason” shall mean (i) a material
diminution of Executive’s base salary; (ii) a material diminution in

 

6

--------------------------------------------------------------------------------


 

Employee’s authority, duties, or responsibilities; (iii) a material change in
geographic location at which the Employee must perform services as of the
Effective Date, which is Metropolitan Atlanta, Georgia; or (iv) any other action
or inaction that constitutes a material breach of the terms of this Agreement;
provided that Executive’s termination shall not be treated as a resignation for
Good Reason unless Executive provides the Company with notice of the existence
of the condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition and the Company fails to remedy such condition
within 30 days following the Company’s receipt of such notice.  In the event
that (i) the Company terminates the employment of Executive during the Term for
reasons other than for Good Cause, death or Continued Disability or
(ii) Executive terminates employment for Good Reason, then the Company will pay
Executive the sum of (A) accrued but unpaid salary through the termination date
(paid in accordance with the normal practices of the Company), (B) expenses
incurred by Executive prior to his termination date for which Executive is
entitled to reimbursement under (and paid in accordance with) Section 4 herein,
and (C) provided that Executive is not in default of his obligations under
Section 7, 8, or 9 herein, an amount equal to 50% of the aggregate of
(X) Executive’s annual base salary as in effect as of the date of such
termination from employment, and (Y) an amount equal to the higher of the bonus
paid to Executive for the fiscal year prior to the fiscal year during which
termination occurs or Executive’s target annual bonus for the fiscal year during
which termination occurs (A) through (C), collectively, the “Separation
Benefits”). In such event, the payments described in (C) in the preceding
sentence shall be made following Executive’s execution (and non-revocation) of a
form of general release of claims as is acceptable to the Board or the Committee
if the general release form is provided to the Executive within one month of the
Executive’s date of termination.  In any event, that portion of the severance
payment described in clause (C) above that exceeds the “separation pay limit,”
if any, shall be paid to the Executive in a lump sum payment within thirty (30)
days following the date of Executive’s termination of employment (or such
earlier date following the date of Executive’s termination of employment, if
any, as may be required under applicable wage payment laws), but in no event
later than the fifteenth (15th) day of the third (3rd) month following the
Executive’s date of termination.  The “separation pay limit” shall mean two
(2) times the lesser of: (1) the sum of Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Company for the
calendar year immediately preceding the calendar year in which Executive’s date
of termination occurs of employment (adjusted for any increase during that
calendar year that was expected to continue indefinitely if Executive had not
terminated employment); and (2) the maximum dollar amount of compensation that
may be taken into account under a tax-qualified retirement plan under Code
Section 401(a)(17) for the year in which his termination of employment occurs.
The lump-sum payment to be made to Executive pursuant to this
Section 4(a)(ii) is intended to be exempt from Code Section 409A under the
exemption found in Regulation Section 1.409A-1(b)(4) for short-term deferrals.
The remaining portion of the severance payment described in clause (C) above
shall be paid in periodic installments over the 15-month period commencing on
the first post-termination payroll date following expiration of the revocation
period described above and shall be paid in accordance with the normal payroll
practices of the Company.  Notwithstanding the foregoing, in no event shall such
remaining portion of the severance payment described in clause (C) above be paid
to Executive later than December 31 of the second calendar year following the
calendar year in which Executive’s date of termination of employment occurs. The
payments to be made to Executive pursuant to the immediately preceding sentence
are intended to be exempt from Code Section 409A under the exemption found in
Regulation Section 1.409A-1(b)(9)(iii) for separation pay plans (i.e., the
so-called “two times” pay exemption).  For the sake of clarity, no election by
the Company not to renew the Term shall trigger any rights to severance or other
benefits.

 

7

--------------------------------------------------------------------------------


 

12.                               ADVICE TO PROSPECTIVE EMPLOYERS

 

If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post-termination restricted periods, he will
notify the prospective employer of the existence and terms of the
non-competition and confidentiality agreements set forth in Sections 7 and 9 of
this Agreement.  Executive may disclose the language of Sections 7 and 9, but
may not disclose the remainder of this Agreement.

 

13.                               CHANGE IN CONTROL

 

(a)                                 In the event of a Change in Control (as
defined herein) of the Company, (i) all stock options, restricted stock, and all
other equity awards granted to Executive prior to the Change in Control shall
immediately vest in full, (ii) if, within 90 days prior to a Change of Control,
the Company terminates the employment of Executive for reasons other than for
Good Cause, death or Continued Disability, or Executive terminates employment
for Good Reason, then, the Company shall provide the Separation Benefits and the
COBRA Coverage, and all other stock options, restricted stock, and other equity
awards granted to Executive shall immediately vest in full as of the date of
termination and shall remain exercisable until the earlier of the end of the
applicable option period or one hundred and eighty (180) days from the date of
Executive’s termination of employment, and (iii) if, within 12 months following
a Change in Control, the Company terminates the employment of Executive for
reasons other than for Good Cause, death or Continued Disability, Executive
terminates employment for Good Reason, then (a) the Company shall provide the
Separation Benefits and the COBRA Coverage, and (b) all stock options,
restricted stock, and other equity awards granted to Executive shall immediately
vest in full as of the date of termination and shall remain exercisable until
the earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment.  In the event
Executive seeks to terminate his employment for Good Reason, such termination
shall not be treated for purposes of this Section 13 as a termination for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition and the Company fails to remedy such condition
within 30 days following the Company’s receipt of such notice.

 

(b)                                 For purposes of this Agreement, “Change in
Control” means any of the following events:

 

(i)                                     A change in control of the direction and
administration of the Company’s business of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Exchange Act, as in effect on the date hereof and any
successor provision of the regulations under the 1934 Act, whether or not the
Company is then subject to such reporting requirements; or

 

(ii)                                  Any “person” (as such term is used in
Section 13(d) and Section 14(d)(2) of the 1934 Act but excluding any employee
benefit plan of the Company) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company representing more than one half of the combined voting power of the
Company’s outstanding securities then entitled to vote for the election of
directors; or

 

(iii)                               The Company shall sell all or substantially
all of the assets of the Company; or

 

(iv)                              The consummation of a merger, reorganization,
consolidation or similar business combination that constitutes a change in
control as defined in the Company’s 2005 Plan or other successor Stock Plan
and/or results in the occurrence of any event described in Sections 13(b) (i),
(ii) or (iii) above.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, in the event any amounts payable hereunder would be
considered to be excess parachute payments for purposes of the amount payable
following the occurrence of a Change of Control that is treated as a “change in
the ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company for purposes of Code
Sections 280G and 4999, those payments that are treated for purposes of Code
Section 280G as being contingent on a “change in the ownership or effective
control” (as that phrase is used for purposes of Code Section 280G) of the
Company shall be reduced, if and to the extent necessary, so that no payments
under this Agreement are treated as excess parachute payments.

 

14.                               ACKNOWLEDGEMENTS

 

The Company and Executive each hereby acknowledge and agree as follows:

 

(a)                                 The covenants, restrictions, agreements and
obligations set forth herein are founded upon valuable consideration, and, with
respect to the covenants, restrictions, agreements and obligations set forth in
Sections 7, 8 and 9 hereof, are reasonable in duration, the activities
proscribed, and geographic scope;

 

(b)                                 In the event of a breach or threatened
breach by Executive of any of the covenants, restrictions, agreements and
obligations set forth in Sections 7, 8 and/or 9 hereof, monetary damages or the
other remedies at law that may be available to the Company for such breach or
threatened breach will be inadequate and, without prejudice to the Company’s
right to pursue any other remedies at law or in equity available to it for such
breach or threatened breach, including, without limitation, the recovery of
damages from Executive, the Company will be entitled to injunctive relief from a
court of competent jurisdiction and/or the arbitrator; and

 

(c)                                  The time period, proscribed activities, and
geographical area set forth in Section 9 hereof are each divisible and
separable, and, in the event that the covenants not to compete contained therein
are judicially held invalid or unenforceable as to such time period, scope of
activities, and/or geographical area, they will be valid and enforceable to such
extent and in such geographical area(s) and for such time period(s) which the
court determines to be reasonable and enforceable.  Executive agrees that in the
event any court of competent jurisdiction determines that the above covenants
are invalid or unenforceable to join with the Company in requesting that court
to construe the applicable provision by limiting or reducing it so as to be
enforceable to the extent compatible with the then applicable law.  Furthermore,
any period of restriction or covenant herein stated shall not include any period
of violation or period of time required for litigation to enforce such
restriction or covenant.

 

15.                               NOTICES

 

Any notice or communication required or permitted hereunder shall be given in
writing and shall be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:

 

(a)                                 In the case of the Company, if addressed to
it as follows:

 

Streamline Health Solutions, Inc.

1230 Peachtree Street NE

Suite 1000

Atlanta, Georgia 30309

Attn:  Chief Executive Officer

Telecopy: (404) 446-0059

 

9

--------------------------------------------------------------------------------


 

(b)                                 In the case of Executive, if addressed to
Executive at the most recent address on file with the Company, currently 87
Inman Village Parkway, Unit 518, Atlanta, GA 30307.

 

Any such notice delivered personally or by telecopy shall be deemed to have been
received on the date of such delivery.  Any address for the giving of notice
hereunder may be changed by notice in writing.

 

16.                               ASSIGNMENT, SUCCESSORS AND ASSIGNS

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns.  The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive.  In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” shall then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.

 

17.                               MODIFICATION

 

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.

 

18.                               SEVERABILITY

 

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provisions hereof, and the parties shall use their
best efforts to substitute a valid, legal and enforceable provision, which,
insofar as practical, implements the purpose of this Agreement.  If the parties
are unable to reach such agreement, then the provisions shall be modified as set
forth in Section 14(c) above.  Any failure to enforce any provision of this
Agreement shall not constitute a waiver thereof or of any other provision
hereof.

 

19.                               COUNTERPARTS

 

This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts shall constitute an original document and such
counterparts, taken together, shall constitute one and the same instrument.

 

20.                               ENTIRE AGREEMENT

 

This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.

 

21.                               DISPUTE RESOLUTION

 

Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), shall be submitted to and resolved by arbitration.  The
arbitration

 

10

--------------------------------------------------------------------------------


 

shall be conducted pursuant to the terms of the Federal Arbitration Act and the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association.  Either party may notify the other party at any time of
the existence of an arbitrable controversy by certified mail, and the parties
shall attempt in good faith to resolve their differences within fifteen (15)
days after the receipt of such notice.  If the dispute cannot be resolved within
the fifteen-day period, either party may file a written demand for arbitration
with the American Arbitration Association.  The place of arbitration shall be
Atlanta, Georgia.

 

NAM

 

 

Initialed by Executive

 

Initialed by the Company

 

22.                               GOVERNING LAW; FORUM SELECTION

 

The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Georgia and the laws of the United
States applicable therein.  Executive acknowledges and agrees that Executive is
subject to personal jurisdiction in state and federal courts in Fulton County,
Georgia, and waives any objection thereto.

 

23.                               CODE SECTION 409A

 

Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Code Section 409A is deemed to apply to any benefit under this
Agreement, it is the general intention of the Company that such benefits shall,
to the extent practicable, comply with, or be exempt from, Code Section 409A,
and this Agreement shall, to the extent practicable, be construed in accordance
therewith.  Deferrals of benefits distributable pursuant to this Agreement that
are otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply shall not be permitted unless such deferrals are in
compliance with Code Section 409A.  In the event that the Company (or a
successor thereto) has any stock which is publicly traded on an established
securities market or otherwise and Executive is determined to be a “specified
employee” (as defined under Code Section 409A), any payment that is deemed to be
deferred compensation under Code Section 409A to be made to the Executive upon a
separation from service may not be made before the date that is six months after
Executive’s separation from service (or death, if earlier).  To the extent that
Executive becomes subject to the six-month delay rule, all payments that would
have been made to Executive during the six months following his separation from
service that are not otherwise exempt from Code Section 409A, if any, will be
accumulated and paid to Executive during the seventh month following his
separation from service, and any remaining payments due will be made in their
ordinary course as described in this Agreement.  For the purposes herein, the
phrase “termination of employment” or similar phrases will be interpreted in
accordance with the term “separation from service” as defined under Code
Section 409A if and to the extent required under Code Section 409A.  Further,
(i) in the event that Code Section 409A requires that any special terms,
provisions or conditions be included in this Agreement, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of this Agreement, and (ii) terms used in this Agreement shall be
construed in accordance with Code Section 409A if and to the extent required. 
Further, in the event that this Agreement or any benefit thereunder shall be
deemed not to comply with Code Section 409A, then neither the Company, the
Board, the Committee nor its or their designees or agents shall be liable to any
participant or other person for actions, decisions or determinations made in
good faith.

 

24.                               WITHHOLDING.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

 

 

STREAMLINE HEALTH SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ Robert E. Watson

 

 

Robert E. Watson

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Nicholas A. Meeks

 

Nicholas A. Meeks

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A TO EMPLOYMENT AGREEMENT (“AGREEMENT”) DATED AS OF MAY 22, 2013,
BETWEEN STREAMLINE HEALTH SOLUTIONS,  INC. AND NICHOLAS A. MEEKS — COMPENSATION
AND BENEFITS(1)

 

1.                                      Base Salary.  Base Salary shall be paid
at an annualized rate of $200,000, which shall be subject to annual review and
adjustment by the Committee or the Board but shall not be reduced below
$200,000.  Such amounts shall be payable to Executive in accordance with the
normal payroll practices of the Company.

 

2.                                      Annual Bonus.  Target annual bonus and
target goals shall be set by the Committee annually.  Target annual bonus will
be 40% of Executive’s then current annual base salary.  The annual bonus will be
paid pursuant to such conditions as are established by the Committee and, to the
extent payable under a bonus plan, subject to such terms and conditions as may
be set out in such plan.  The annual bonus shall, if payable, be paid in cash no
later than March 14 of the fiscal year following the fiscal year during which
Executive’s right to the annual bonus vests.

 

3.                                      Benefits.  Executive shall be eligible
to participate in the Company’s benefit plans on the same terms and conditions
as provided for other Company executives, subject to all terms and conditions of
such plans as they may be amended from time to time.

 

4.                                      Grant of New Stock Option.  The Company
hereby grants Executive a new stock option (the “New Option”) for 100,000 shares
of Common Stock at an option price equal to 100% of the fair market value of the
Common Stock (as determined under the 2005 Plan or other applicable stock plan)
on the grant date of the New Option.  The New Option shall be granted under the
2005 Plan or other stock plan.  The New Option shall be designated as an
incentive stock option under Code Section 422 to the extent it so qualifies,
shall have a 10-year term, shall vest monthly in 36 equal installments
commencing on the first month after the grant date (such vesting to be subject
to the continued employment of Executive) and shall be subject to such other
terms and conditions as apply under the 2005 Plan or other applicable stock plan
and related option agreement.

 

--------------------------------------------------------------------------------

(1) Terms not defined herein have the meanings given such terms in the
Agreement.

 

--------------------------------------------------------------------------------